Citation Nr: 1224604	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-36 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) from June 1, 2006 to January 29, 2010.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran was assigned an initial evaluation of 50 percent, but in a March 2012 rating decision the Veteran's PTSD was assigned an increased evaluation of 70 percent for the period of June 1, 2006 to January 29, 2010.  Thereafter, a 100 percent evaluation was assigned as of January 30, 2010.

The Veteran and his spouse testified at a Board hearing at the RO in Detroit, Michigan in November 2010.  This transcript has been associated with the file.

The case was brought before the Board in February 2011, at which time the Board granted a 100 percent evaluation for PTSD as of January 30, 2010.  With respect to rating the Veteran's PTSD for the period from June 1, 2006 to January 29, 2010 the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining treatment records and providing him with notice on substantiating his claim.  The Veteran's outstanding treatment records from the Battle Creek VA Medical Center were obtained and associated with the claims file.  The Veteran was also notified in February 2011 how to substantiate his claim.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

From June 1, 2006 to January 29, 2010 the Veteran's PTSD was manifested by sleep disturbances, anger, anxiety, feelings of hypervigilance and intrusive thoughts, and the inability to establish and maintain effective relationships.
CONCLUSION OF LAW

From June 1, 2006 to January 29, 2010 the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).
The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in June 2006.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and Social Security Administration (SSA) records and associated them with the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in August 2006, November 2007, and January 2010 to determine the severity of his PTSD.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid factual foundations and reasoned bases for the conclusions that were reached.

There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted above, the Veteran was assigned a 70 percent evaluation for his PTSD for the period of June 1, 2006 to January 29, 2010.  See March 2010 rating decision.

In a June 2009 VA treatment record it was noted that the Veteran suffered from sleep disturbances.  See also November 2009 VA treatment record.  In a March 2011 statement the Veteran's wife also indicated that the Veteran suffered from sleep disturbances, even after taking sleep aids.

In an August 2006 VA treatment record the Veteran was advised to work on controlling his anger.  In a November 2009 VA treatment record the Veteran reported that he was having trouble controlling his anger and that he had recently been worried about going into "Nam" mode.  In her March 2011 statement the Veteran's wife also stated that he was aggressive towards the neighbors.

At his November 2009 VA medical appointment the Veteran reported no suicidal or homicidal ideations.  See also December 2006 VA treatment record and November 2007 VA examination report.  However, he did report anxiety attacks in a June 2009 VA treatment record.

The Veteran reported that he avoided going anywhere unless his wife was with him to run interference.  See November 2009 VA treatment record.  In an August 2006 VA treatment record the Veteran reported that he stayed to himself and had few friends.  See also November 2007 VA examination report.  In a June 2009 VA treatment record the Veteran explained that he did not have relationships with other people.  See also October 2006 SSA record.  In his March 2011 statement the Veteran reported that he had become an introvert, avoided social functions, and preferred isolation to confrontation.  See also August 2006 VA examination report.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology more closely approximates a 100 percent evaluation.  

In the September 2009 VA treatment record the examiner found the Veteran did not suffer from persistent delusions or hallucinations and there is no evidence to the contrary.  See also August 2006 VA examination report.

None of the treatment records indicate that the Veteran was unable to perform his activities of daily living, such as maintaining personal hygiene.  Neither the Veteran nor a VA treatment provider has indicated that he suffers from memory loss so severe he cannot remember the names of his close relatives, his own occupation, or his own name, which could warrant a higher rating.

The Board also acknowledges that the Veteran suffers from symptoms not covered under Diagnostic Code 9400.  For instance, the Veteran has reported feelings of hopelessness, crying spells and feelings of hypervigilance which make him roam his property at night.  See e.g., November 2007 VA examination report and September 2008 VA treatment record.  However, all of the Veteran's symptoms have been taken into account when determining the most appropriate evaluation.

Thus, the Board finds that the Veteran's overall disability picture continues to most closely approximate that contemplated by a 70 percent evaluation for the period of June 1, 2006 to January 29, 2010.

As discussed, the Board has also reviewed records from the Social Security Administration (SSA) and notes the Veteran was denied disability benefits.  See also November 2010 statement from the Veteran indicating that he does not receive benefits from the SSA.

Also of record are the Veteran's GAF scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record and they will not be relied upon as the sole basis for an increased rating.

At his August 2006 VA examination he was assigned a GAF score of 48.  At his November 2007 VA examination the Veteran was assigned a GAF score of 52.  The June 2009 VA social worker assigned the Veteran a GAF score of 45.  A GAF score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job.  GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Taking into account the Veteran's PTSD symptoms, including social impairment, sleep disturbances, and anger the Veteran has been assigned GAF scores corresponding with moderate and severe symptoms.  The Board observes that the Veteran's PTSD has been rated as 70 percent disabling for the period of June 1, 2006 to January 29, 2010.  As such, the moderate and severe GAF scores are appropriate for this time period. 

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that from June 1, 2006 to January 29, 2010 warrants the assignment of a 70 percent rating.  See 38 C.F.R. § 4.7.

The Board acknowledges the Veteran's contentions that his PTSD warrants an evaluation greater than 70 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

Overall, the Board concludes that the evidence discussed above supports no more than a 70 percent rating from June 1, 2006 to January 29, 2010.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against a higher evaluation and therefore, it does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for his PTSD.  Additionally, there is not shown to be evidence of marked interference with employment due to his PTSD during this period.  In an August 2006 VA examination report the Veteran reported that he had worked 15 different jobs since Vietnam and that he ran away from jobs.  However, he also told this examiner that he had an interview later on in the week for a job stocking shelves.  See also June 2009 VA treatment record, which appears to repeat this statement.  The Board also observes the Veteran's October 2006 SSA application where he stated that he had problems working due to his PTSD.  In a December 2006 VA treatment record the Veteran reported that he was interested in getting back in the workforce performing sales.  At his November 2007 VA examination the examiner noted that the Veteran had "employment dysfunction" and difficulty holding down work.  However, the examiner went on to stated that the Veteran's capacity for improvement and remission of his PTSD was helped by the fact that he was remarried, did not abuse any substances, and he had been involved in therapy through the VA.  As such, although there is some evidence that the Veteran has struggled with employment due to his PTSD, there is no evidence of marked interference with employment which would necessitate an extraschedular evaluation in this case. 

The Veteran has indicated that his PTSD causes sleep disturbances, anger, anxiety, feelings of hypervigilance and intrusive thoughts, and the inability to establish and maintain effective relationships.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 70 percent from June 1, 2006 to January 19, 2010 is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


